Citation Nr: 0408714
Decision Date: 04/05/04	Archive Date: 10/04/04

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  00-23 267	)	DATE JUL 29 2004
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office Montgomery, Alabama


ORDER

The following correction is made to a remand issued by the Board in this case on April 5, 2004:

	On line 11 of the title page, the name of the representative is corrected to read Darla J. Lilley, Attorney instead of The American Legion.


		
	Gary L. Gick
	Veterans Law Judge, Board of Veterans Appeals

Citation Nr: 0408714	
Decision Date: 04/05/04    Archive Date: 04/16/04

DOCKET NO.  00-23 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for osteoarthritis.

3. Entitlement to service connection for a bilateral hip 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel




INTRODUCTION

The veteran served on active duty from October 1960 to 
October 1962 and had an additional seven days of active duty 
in 1963.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama, which denied the 
claims on appeal.  After a careful review of the record, the 
Board concludes that due process mandates a remand.

In addition, it appears that the veteran may have attempted 
to raise additional claims on a secondary basis.  If he 
desires to pursue these issues he should do so with 
specificity at the RO.  The only issues currently before the 
Board are those listed on the title page.

This appeal will be REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
you if further action is required on your part.


REMAND

In March 2003, the Board denied the veteran's claims of 
entitlement to service connection for hypertension, chronic 
obstructive pulmonary disease, and diabetes mellitus.  At 
that same time, the Board chose to undertake additional 
development of the evidence regarding the issues listed on 
the title page pursuant to 38 C.F.R. § 19.9(a)(2).  Since 
undertaking the aforementioned development, the United States 
Court of Appeals for the Federal Circuit invalidated the 
provisions of 38 C.F.R. §§ 19.9(a)(2) and 19.9(a)(2)(ii).  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 234 F.3d 682 (Fed. Cir. 2003).  Nonetheless, it does 
not appear that any of the development has yet been 
accomplished.  Therefore, a remand to the agency of original 
jurisdiction is needed.

Accordingly, this case is REMANDED for the following:

1.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for a low back disorder, 
osteoarthritis, and a bilateral hip 
disorder during the period of January 
1999 to the present.  Obtain records from 
each health care provider the appellant 
identifies.

2.  Obtain outpatient treatment records 
related to the claims on appeal from the 
VA Medical Center (VAMC) in Birmingham, 
Alabama, for the period from January 
1999.

3.  Obtain Social Security Administration 
(SSA) records, including the medical 
evidence used to determine eligibility.

4.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded the following:  an 
orthopedic examination to establish 
whether a medical nexus exists between 
the veteran's in-service notation of 
"minimal scoliosis of dorsal spine with 
convexity to right" and current 
diagnoses related to complaints of a low 
back disorder, osteoarthritis, and a 
bilateral hip disorder.  Send the claims 
folder to the examiner for review.

Based on an examination of the veteran 
and a review of claims file, the examiner 
should answer the following:  

?	Is there current medical evidence of 
a low back disorder?  If so, provide 
current diagnosis.
?	If a current low back disorder is 
shown, is it as least as likely as 
not that the veteran's current back 
disorder is related to his in-
service scoliosis of the dorsal 
spine noted in the July 1962 
separation examination?  

?	Is there current medical evidence of 
osteoarthritis?  If so, identify the 
area(s) of arthritis.
?	If osteoarthritis is shown, is it as 
least as likely as not that 
osteoarthritis is related to his in-
service scoliosis of the dorsal 
spine noted in the July 1962 
separation examination?  

?	Is there current medical evidence of 
a bilateral hip disorder?  If so, 
provide current diagnosis.
?	If a current bilateral hip disorder 
is shown, is it as least as likely 
as not that the veteran's current 
hip disorder is related to his in-
service scoliosis of the dorsal 
spine noted in the July 1962 
separation examination?  

5.  Thereafter, the RO should re-
adjudicate the issues on appeal.  If the 
benefits sought remain denied, the 
veteran and the representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issues as well as a 
summary of the evidence received since 
the issuance of the last SSOC.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	
                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


